           Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 1 of 19
                                                                            FILED IN CHAMBERS
                                                                              U.S.D.C. Atlanta


·ORIGINAL                                                                     AUG 1 4 2019

                                                                      JAM~ N; HAJTEN, Clerk
                     IN THE UNITED STATES DISTRICT COURT              By:   ~~
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



      UNITED STATES OF AMERICA
                                               Superseding Criminal Indictment
              v.
                                               No.1:19-CR-184-MHC-JSA
      JIM C. BECK



   THE GRAND JURY CHARGES THAT:

                                  Counts 1 through 12
                                     (Wire Fraud)
      1.      Beginning in or about February 2013 through in or about June 2018, in
   the Northern District of Georgia and elsewhere, the defendant,
                                      JIMC. BECK,
   did knowingly devise and intend to devise a scheme and artifice to defraud the
   Georgia Underwriting Association, and to obtain money and property from that
   entity by means of a materially false and fraudulent pretense, representation, and
   promise, as well as by an omission of material facts, well knowing and having
   reason to know that said pretense, representation, and promise was and would
   be false and fraudulent when made and caused to be made and that said
   omission was and would be material.


                                       Background
   At all times relevant to this Indictment:

      2.      BECK was the elected General Manager of Operations for Georgia
   Underwriting Association (GUA), an insurance association, located in Suwanee,
        Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 2 of 19




Georgia, in the Northern District of Georgia. As General Manager of Operations,
BECK owed a fiduciary duty to GUA.
   3.      GUA was created under the Georgia Fair Access to Insurance
Requirements (FAIR) law to provide high-risk property insurance to
homeowners located throughout Georgia.
   4.      GUA was governed by a board of directors appointed by the Georgia
Commissioner of Insurance, along with other members elected from a slate of
candidates selected by the Georgia Commissioner of Insurance.
   5.      Georgia Arson Control Program, Inc. (GAC) is housed within GUA and
funded through GUA. GAC is a non-profit organization dedicated to fighting
arson in Georgia and celebrating the efforts of Georgia's first responders. In
addition to serving as the General Manager of Operations of GUA, BECK also
served as the Chief Financial Officer of GAC and therefore owed a fiduciary duty
toGAC.
   6.      In addition to premiums collected from its customers, GUA was also
funded by issuing assessments to the association members, which included every
insurer authorized to write any form or type of property insurance in the State of
Georgia.
   7.      BECK had a controlling financial interest in a business entity known as
Creative Consultants located in Carrollton, Georgia.
   8.      BECK had a controlling financial interest in a business entity known as
GA Christian Coalition located in Carrollton, Georgia.
   9.      Company A was a business entity formed at the suggestion and
encouragement of BECK by M.B., a friend and associate of BECK. Company A
was formed in 2013 and located in Temple, Georgia from 2013 to 2016 and

                                         2
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 3 of 19




incorporated in 2016 and located in Fort Myers, Florida from 2016 to 2018.
Company A, which had no employees, existed only to produce fraudulent
invoices, collect payment for fraudulent invoices, and redirect payments that it
received to BECK through Creative Consultants.
   10.   Company B was a limited liability corporation formed at the suggestion
and encouragement of BECK by S.}.M., a friend and associate of BECK.
Company B was formed, incorporated, and located in Raleigh, North Carolina.
   11.   Company C was a limited liability corporation formed at the suggestion
and encouragement of BECK by S.W.M., a friend and associate of BECK.
Company C was formed and located in Raleigh, North Carolina and
incorporated in Georgia.
   12.   Company D was a limited liability corporation formed at the
suggestion and encouragement of BECK by S.G., a friend and associate of BECK.
Company D was formed, incorporated, and located in Bowdon, Georgia.
Company D, which had no employees, existed only to produce fraudulent
invoices, collect payment for fraudulent invoices, and redirect payments received
to BECK through GA Christian Coalition.


                      The Scheme and Artifice to Defraud
            The Company A, Company B, and Company C Scheme
   13.   In early 2013, BECK told M.B. that he had developed a new, more
economical way to do home inspections, which would save insurance companies
a lot of money. BECK asked M.B. if he was interested in forming a business
entity and handling lithe books" for the new business in exchange for a 10% cut
of the proceeds. After BECK assured M.B. that his proposal was lion the up and
up," M.B. accepted BECK's offer and, in response, formed Company A. M.B.

                                        3
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 4 of 19




incorrectly believed that other unidentified individuals were performing the
home inspections on behalf of Company A.
   14.   In 2015, BECK told S.J.M. that he had a business project for her.
According to BECK, he wanted S.J.M to review property inspection reports for
eVA in order to determine whether the premiums eVA charged its customers
should be adjusted based on the condition of the properties. BECK also
requested that S.J.M. bill for Company A services on the invoices that she would
prepare and submit to eVA. Based on information S.J.M. received from BECK,
S.J.M. incorrectly believed that Company A was responsible for procuring the
thousands of property inspection reports that she would be reviewing. BECK
told S.J.M that she could keep 10% of the amount that she billed eVA each
month for Company A's services. S.J.M. accepted BECK's offer and, in response,
formed Company B. S.J.M. d/b/a Company B began to review property
inspection reports and to bill eVA for her own services and the work she
believed was performed or procured by Company A. In total, S.J.M. d/b/ a
Company B invoiced and collected approximately $908,000 from eVA and paid
approximately $713,000 to M.B. d/b/a Company A. Then, at BECK's direction,
Company A paid 90% of the funds it received from Company B to BECK through
Creative Consultants.
   15.   In 2016, BECK contacted S.W.M. about a new business idea. BECK told
S.W.M that he wanted him to assist eVA with offering mitigation advice to eVA
customers who had potential water damage claims. BECK told S.W.M. that eVA
would pay him a monthly retainer fee for his work. S.W.M. accepted BECK's
offer and, in response, formed Company C. S.W.M. d/b/ a Company C began to
offer water damage mitigation counseling to eVA customers. BECK then

                                        4
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 5 of 19




instructed S.W.M. to include billing for Company A services on the Company C
invoices that S.W.M. prepared for GUA. Based on information from BECK,
S.W.M. incorrectly believed that Company A was responsible for reinsuring
GUA for its water damage coverage. In total, S.W.M. d/b/a Company C
invoiced and collected approximately $370,000 from GUA and paid
approximately $325,000 to M.B. d/b/ a Company A.
   16.   Between February 22, 2013 and May 30, 2018, at BECK's direction, M.B.
prepared monthly Company A invoices that falsely and fraudulently stated that
Company A had produced"online home inspections" and" data scans" for GUA.
On approximately 47 occasions, these invoices were sent directly to BECK in an
electronic format to his personal email address. With BECK's approval, GUA
paid the Company A invoices.
   17.   Between January 8, 2016 and March 15, 2018, at BECK's direction, M.B.
prepared monthly Company A invoices that falsely and fraudulently stated that
Company A had produced "inspection/ data packets" for Company B. On
approximately 29 occasions, these invoices were sent directly to BECK in an
electronic format to his personal email address. BECK then sent the same
invoices directly to S.J.M d/b/ a Company B in an electronic format. In turn, at
BECK's direction, S.J.M. prepared Company B invoices for GUA that included
the same purported Company A services but at a marked-up rate. With BECK's
approval, GUA paid the Company B invoices and, at BECK's direction, S.J.M
paid the corresponding Company A invoices.
   18.    Between November 7,2016 and June 15, 2018, at BECK's direction,
M.B. prepared bi-monthly Company A invoices that falsely and fraudulently
stated that Company A had produced "24/7 Mitigation Service Bronze Package"

                                        5
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 6 of 19




for Company C. On approximately 10 occasions, these invoices were sent
directly to BECK in an electronic format to his personal email address. BECK
then sent the same invoices directly to S.W.M djbj a Company C in an electronic
format. In turn, at BECK's direction, S.W.M. prepared Company C invoices for
GUA that included the same purported Company A services. These Company C
invoices were sent by S.W.M. to BECK in an electronic format. With BECK's
approval, GUA paid the Company C invoices and, at BECK's direction, S.W.M
paid the corresponding Company A invoices.
   19.   Between February 15, 2013 and June 26, 2018, BECK sent invoices from
Creative Consultants to Company A that falsely and fraudulently stated that
Creative Consultants had produced "inspections," "data scans," and "Mitigation
Services-Water Package" for Company A. In each instance, at BECK's direction,
M.B. paid the Creative Consultants invoices with money Company A collected
by invoicing GUA, Company B, and Company C. Over the course of this scheme
and artifice, at BECK's direction, Company A paid BECK through Creative
Consultants approximately 90% of all the payments Company A received.


             The Company D and GA Christian Coalition Scheme
   20.   In late 2012, BECK approached S.G. with a business opportunity. BECK
told S.G. that he was interested in passing legitimate payments from GUA to GA
Christian Coalition in an effort to build up and improve GA Christian Coalition.
BECK told S.G. that the GUA board of directors gave BECK the authority to
make such an arrangement. BECK further explained that the GUA payments
should pass from GUA through another business entity that he suggested should
be formed by S.G. and be called Company D. In exchange for handling the flow
of payments from GUA to GA Christian Coalition, BECK told S.G. that he could
                                        6
         Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 7 of 19




keep at least 10% of every payment that GUA made to Company D. S.G.
accepted BECK's offer and, in response, formed Company D.
      21.   Between August 6,2013 and October 7, 2016, BECK delivered GUA
checks to S.G. made payable to Company D. In no instance had S.G. invoiced
GUA for any work performed by Company D. However, BECK submitted
fraudulent Company D invoices to GUA. With BECK's approval, GUA paid the
Company D invoices.
      22.   In turn, on approximately 37 occasions, with each GUA payment
received by Company D, BECK delivered to S.G. an invoice from GA Christian
Coalition for approximately 88% of the corresponding GUA payment to
Company D. The invoices from GA Christian Coalition falsely and fraudulently
stated that Company D was being billed for advertising sponsorship" or
                                                    /I


                            f1
1/   sponsorship package.        In every instance, at BECK's direction, S.G. paid GA
Christian Coalition invoices with money Company D had collected from GUA.
      23.   All told, between February 2013 and August 2018, BECK, used the
above-described fraud schemes to embezzle in excess of $2,000,000 from GUA.
      24.   BECK utilized the proceeds of the above-described fraud schemes for a
variety of purposes. These purposes included paying thousands of dollars of
personal expenses charged to a personal credit card and using thousands of
dollars to fund personal investment and retirement accounts, personal savings
accounts, and the "Jim Beck For Georgia, Inc." statewide election campaign
account. BECK also utilized thousands of dollars of the illegal proceeds to
purchase and improve personal rental property and to pay his personal state and
federal income taxes.



                                                7
      Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 8 of 19




    25.     Specifically, on or about the dates set forth in the following table, in the
Northern District of Georgia and elsewhere, the defendant,
                                      JIMC. BECK,
for the purpose of executing the scheme and artifice described above, such
scheme and artifice knowingly having been devised and intended to be devised
to defraud, and for the purpose of obtaining money and property by means of a
materially false and fraudulent pretense, representation, and promise, as well as
by omission of a material fact, knowing and having reason to know that the
pretense, representation, promise, and omission was and would be material,
caused a wire communication to be transmitted in interstate commerce as a
result of the following transactions:


    Count           Date                         Wire Communication
                                Email from M.B. to BECK to which M.B. attached a
     1           12/01/2015   I Company A invoice to GUA which BECK knew to be
                              . false and fraudulent
                              I Text message from BECK to M.B. directing M.B. to
     2           04/18/2016   . prepare a Company A invoice to Company B which
                                BECK knew to be false and fraudulent
                                Email from BECK to M.B. to which BECK attached a
     3           04/21/2016   • Crea f Ive ConsuItants 'mVOlce t 0 Company A wh'ICh
             I
                                BECK knew to be false and fraudulent
             I                  Email from BECK to S.G. in which BECK made plans
                 OS/25/2016     with S.G. to meet and exchange proceeds of the
                                scheme and artifice described above
                                Text message from BECK to M.B. directing M.B. to
     5           06/26/2016     prepare a Company A invoice to GUA which BECK
                                knew to be false and fraudulent
I                               Email from BECK to S.G. in which BECK made Plans
     6           09/25/2016     with S.G. to meet and exchange proceeds of the
                              i scheme and artifice described above

                                            8
        Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 9 of 19




                                I Text message from BECK to M.B. confirming payment     i
I
        7         12/08/2016      of fraudulent proceeds from Company C to
!                                 Company A
!                                 Email from BECK to S.W.M. to which BECK attached
        8         07/02/2017      a Company A invoice to Company C which BECK
                                  knew to be false and fraudulent
                                . Text message from BECK to M.B. confirming deposit
        9         08/21/2017      of fraudulent proceeds from Company C into
                                . Company A account at United Community Bank
                                I Text message from BECK to M.B. confirming deposit
     10           10/12/2017    i of fraudulent proceeds from GUA into Company A
                                  account at United Community Bank
                                  Email from BECK to S.J.M and S.W.M. to which BECK
                                  attached a Company A invoice to Company B and a
     11           10/15/2017
                                  Company A invoice to Company C both of which
                                  BECK knew to be false and fraudulent
                                  Text message from BECK to M. B. confirming deposit
     12           OS/23/2018      of false and fraudulent proceeds from Company C
                                  into Company A account at United Community Bank       I


    All in violation of Title 18, United States Code, Section 1343.


                                    Counts 13 through 24
                                       (Mail Fraud)
            26.   The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 through 24 of this Indictment as if fully set forth
here.
            27.   On or about the dates set forth in the following table, in the
Northern District of Georgia and elsewhere, the defendant,
                                        JIMC. BECK,
for the purpose of executing and attempting to execute the scheme and artifice
described above, and for the purpose of obtaining money and property by means

                                              9
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 10 of 19




    14       03/02/2016 BECK         M.B.          •
                                                    enclosing financial    I
                        •
                                                    records
                                                    FedEx package
                       1
    15       03/28/2016 BECK          M.B.        I enclosing financial

                                                  I records
                                                    FedEx package
    16       05/31/2016 ! BECK        M.B.        I enclosing financial
                                    I               records
                                      BECK d/b/ a I US.PS mail enclosing a
    17   . 06/03/2016 Company A       Creative      check in the amount of
                                      Consultants   $25,830.00
                                                    FedEx package
    18       07/18/2016 I BECK        M.B.          enclosing financial
                       I                            records
                                    I BECK d/b/a I US.PS. mail enclosing a
87/19/2016, Company A               . Creative      check in the amount of
                                      Consultants   $22,441.86
         I             I                          · FedEx package
.   20   .
         I   10/12/2016 BECK          M.B.        I enclosmg fmanClal
                       !
                                                  I records                I
                                                    US.PS. mail enclosing
    21       12/27/2016 BECK          M.B.
                                                    financial records      I
        Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 11 of 19




                                         I BECK d/b/a     u.s.p.s. mail enclosing a
   22      10/27/2017 Company A            Creative       check in the amount of
                                         , Consultants    $30,150.00
                                           BECK d/b/a     U.S.P.S. mail enclosing a
   23      12/19/2017 Company A            Creative       check in the amount of
                                           Consultants    $25,830.00
                                         I BECK d/b/a     U.S.P.S mail enclosing a
   24     • 05/30/20181 Company A          Creative       check in the amount of
                                         i Consultants    $30,150.00


   All in violation of Title 18, United States Code, Section 1341.


                                     Count 25
                                    (Mail Fraud)

   28.     The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 through 24 of this Indictment as if fully set forth
here.
   29.     In connection with BECK's statewide election campaign for Georgia
Insurance Commissioner, BECK utilized GAC funds to pay for 1,500 campaign
signs. Beck misrepresented to a GAC employee that the expense was related to
GAC business and authorized use of GAC funds to pay for the signs.
   30.     On or about January 11, 2018, in the N orthem District of Georgia, the
defendant,
                                   JIMC. BECK,
for the purpose of executing and attempting to execute the scheme and artifice
described above, and for the purpose of obtaining money and property by means
of a materially false and fraudulent pretense, representation, and promise, as
well as by an omission of material fact, knowing and having reason to know that

                                             11
    Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 12 of 19




the pretense, representation, promise, and omission was and would be material,
did use the United States Postal Service by mailing and causing to be mailed and
did use a private and commercial carrier by depositing and causing to be
deposited with the carrier a check from GAC to the Adventures in Advertising
(AlA) Corporation as payment for "Jim Beck" campaign signs in the amount of
$4,271.35.
   All in violation of Title 18, United States Code, Section 1341.


                             Counts 26 through 39
                             (Money Laundering)
   31.   The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 through 24 of this Indictment as if fully set forth
here.
   32.   On or about the dates set forth in the following table, in the Northern
District of Georgia, the defendant,
                                   JIMC. BECK,
did knowingly engage in monetary transactions affecting interstate commerce,
by and through a financial institution, as set forth below, each such transaction
involving criminally derived property of a value greater than $10,000, such
property having been derived from a specified unlawful activity, that is wire
fraud and mail fraud:


Count           Date                            Description
                          $24,928.60 deposit of GUA funds into Company A
   26        02/01/2016
                          account at United Community Bank
                          $10,299.47 deposit of Company D funds into GA        I
   27        05/31/2016
                          Christian Coalition account at United Community Bank

                                         12
        Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 13 of 19




                                $25,830.00 deposit of Company A funds into Creative
    28          06/06/2016
                                Consultants account at SunTrust Bank                     I
                              • $28,700.00 deposit of Company B funds into Company
    29          07/19/2016
                              i A account at United Community Bank
                                $22,441.86 deposit of Company A funds into Creative
    30          07/19/2016
                                Consultants account at SunTrust Bank
                                $19,383.04 deposit of Company D funds into GA
    31          10/12/2016
                                Christian Coalition account at United Community Bank
                                $33,500.00 deposit of Company C funds into Company
    32          12/08/2016
                                A account at United Community Bank
                              I $28,700.00 deposit of Company B funds into Company
    33          12/20/2016
            i                   A account at United Community Bank
                              . $33,500.00 deposit of Company C funds into Company
    34          08/22/2017
                              · A account at United Communit Bank
                                $37,300.00 deposit of GUA funds into Company A
    35          10/12/2017
                                account at United Community Bank
                                $33,500.00 deposit of Company C funds into Company
    36          10/23/2017
I                               A account at United Community Bank
                                $30,150.00 deposit of Company A funds into Creative
    37          11/01/2017
                                Consultants account at SunTrust Bank
                                $25,830.00 deposit of Company A funds into Creative
    38          12/18/2017
                              . Consultants account at SunTrust Bank
I                               $30,150.00 deposit of Company A funds into Creative
    39          06/06/2018
                                Consultants account at SunTrust Bank                     I

          All in violation of Title 18, United States Code, Section 1957.


                                     Counts 40 through 43
                          (Aiding the Filing of a False Tax Return)

    33.         The Grand Jury re-alleges and incorporates by reference the factual
allegations from Paragraphs 1 through 24 of this Indictment as if fully set forth
here.
    34.         On or about the dates set forth below, within the Northern District of
Georgia, the defendant,

                                              13
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 14 of 19




                                      JIMC. BECK,
did willfully and knowingly aid and assist in, and procure, counsel, and advise
the preparation and presentation to the Internal Revenue Service, documents,
namely, U.S. Individual Income Tax Returns, Forms 1040 and accompanying
forms and schedules, for the taxpayer and tax years specified below. Those
documents were false and fraudulent as to material matters in that they
substantially overstated Schedule C business expenses and substantially
understated Schedule C business profits in amounts specified below, associated
with two businesses, Creative Consultants and GA Christian Coalition.
Whereas, BECK then and there knew that Creative Consultants and GA
Christian Coalition had not incurred said business expenses.


• Count       Approximate      Taxpayer            Tax             False Item(s)
              Filing Date of                      Period                                     I
                  Return
   40          03/19/2015      Jim C. Beck        2014     (a) Schedule C for
                                                           Management Consultan
                                                           (sic), line 28: total expenses,
                                                           $85,221; line 31: net
                                                           profit/loss, $148,264

                                                           (b) Schedule C for GA
          I                                  i
                                                           Christian Coalition, line 28
                                                           total expenses, $48,978; line
                                                           11~ net profit/loss, $15,152
  41           04/09/2016      JimC. Beck         2015     (a) Schedule C for Creative
                                                           Consultants, line 28: total
                                                           expenses, $150,301; line 31:
                                                           net profit/loss, $158,171

                                                           (b) Schedule C for G A
                                                           Christian Coalition, line 28
                                             14
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 15 of 19




                                                       total expenses, $164,817; line I
                                                       31: net profit/loss, $(13,405) .
   42       04/16/2017       JimC. Beck         2016   (a) Schedule C for Creative
                                                       Consultants, line 28: total
                                                       expenses, $200,203; line 31:
                                                       net profit/loss, $342,987

                                                       (b) Schedule C for GA
                                                       Christian Coalition, line 28
                                                       total expenses, $143,371; line
                                                       31: net profit/loss, $(44,871)
   43       04/15/2018       Jim C. Beck        2017   (a) Schedule C for Creative
                                                       Consultants, line 28: total
                                                       expenses, $208,841; line 31:
                                                       net profit/loss, $273,379

                                                       (b) Schedule C for GA
                                                       Christian Coalition, line 28
                                                       total expenses, $17,893; line
                                                       31: net profit/loss, $(7,416)


   All in violation of Title 26, United States Code, Section 7206(2).


                                  Forfeiture
   35.   Upon conviction of one or more of the offenses alleged in Counts 1
through 25 of this Indictment, the defendant,
                                   JIMC. BECK,
shall forfeit to the United States of America, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, any
property, real or personal, which constitutes or is derived from proceeds
traceable to such violations. The property to be forfeited includes, but is not
limited to, the following:

                                           15
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 16 of 19




         a. FUNDS:
           1.    $80,000.00 seized from United Community Bank
                 account no. XXXXXX5675 in the name of Jim Beck for
                 Georgia Inc.;
           11.   $5,009.77 seized from United Community Bank account
                 no. XXXXXX9227 in the name of Jim C. Beck dba GA
                 Christian Coalition;
           iii. $6,772.82 seized from SunTrust Bank account no.
                 XXXXXXXXX3824 in the name of Lucile R. Beck dba
                 Creative Consultants;
           iv. $78,049.25 seized from Ameriprise Financial account no.
                 XXXXXXXXXXXX3133 in the name of Lucile R. Beck
                 and Jim C. Beck; and,
           v. $256,901.64 seized from Ameriprise Certificate
                 Company account no. XXXXXXXXXXXX9001 in the
                 name of Lucile R. Beck and Jim C. Beck Sr.
         b. MONEY JUDGMENT: A sum of money in United States
           currency, representing the amount of proceeds obtained as
           a result of the offenses alleged in Counts 1 through 25 of
           this Indictment.
   36.     Upon conviction of one or more of the offenses alleged in Counts 26
through 39 of this Indictment, the defendant,
                                         JIMC. BECK,
shall forfeit to the United States of America, pursuant to Title 18, United States
Code, Section 982(a)(1), any property, real or personal, involved in such offense,

                                             16
    Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 17 of 19




or any property traceable to such property. The property to be forfeited
includes, but is not limited to, the following:
      a. FUNDS:
         i. $80,000.00 seized from United Community Bank

               account no. XXXXXX5675 in the name of Jim Beck for
               Georgia Inc.;
         ii. $5,009.77 seized from United Community Bank account

               no. XXXXXX9227 in the name of Jim C. Beck dba GA
               Christian Coalition;
         iii. $6,772.82 seized from SunTrust Bank account no.
               XXXXXXXXX3824 in the name of Lucile R. Beck dba
               Creative Consultants;
         iv. $78,049.25 seized from Ameriprise Financial account no.
               XXXXXXXXXXXX3133 in the name of Lucile R. Beck
               and Jim C. Beck; and,
         v. $256,901.64 seized from Ameriprise Certificate
               Company account no. XXXXXXXXXXXX9001 in the
               name of Lucile R. Beck and Jim C. Beck Sr.
      b. REAL PROPERTY:
         i. The real property commonly known as 404 Old Peachtree.
               Road, Lawrenceville, GA 30043, including all appurtenances,
               improvements and attachments thereon, and any property
               traceable thereto;
         11.   The real property commonly known as 556 Frashier Rd,
               Carrollton, Carroll County, GA, including all appurtenances,

                                          17
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 18 of 19




             improvements and attachments thereon, and any property
             traceable thereto;
         iii. The real property commonly known as 2653 Highway 166,
             Carroll County, GA, including all appurtenances,
             improvements and attachments thereon, and any property
             traceable thereto.
      c. MONEY JUDGMENT: A sum of money in United States
         currency, representing the amount of proceeds obtained as
         a result of the offenses alleged in Counts 26 through 39 of
         this Indictment.
   If, any property subject to forfeiture, as a result of any act or omission of the
defendant:
   (a) cannot be located upon the exercise of due diligence;
   (b) has been transferred or sold to, or deposited with, a third party;
   (c) has been placed beyond the jurisdiction of the court;
   (d) has been substantially diminished in value; or
   (e) has been commingled with other property which cannot be divided
      without difficulty;
the United States of America shall be entitled to forfeiture of any other property
of the defendant up to the value of the forfeitable property, pursuant to




                                         18
     Case 1:19-cr-00184-MHC-JSA Document 22 Filed 08/14/19 Page 19 of 19




Title 21, United States Code, Section 853(p), as incorporated by Title 18, United
States Code, Section 982(b)(1) and Title 28, United States Code, Section 2461 (c).

                                                 A                         BILL

                                                       FOREPERSON




 BYUNCJ.PAK
 United States Attorney
G~ar No. 559457




  Assistant United States Attorney
 Georgia Bar No. 155089


600 US. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000




                                         19
